 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America, AFLCIO (StranSteel Corporation) and Bernard G. Frye. Case 25-CB-3024November 20, 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn August 22, 1978, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed cross-exceptions and briefs in supportthereof and in answer to the General Counsel's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at Terre Haute, Indiana, on January 19 and20, 1978, pursuant to a charge filed on May 27, 1977, byBernard G. Frye, an individual, and a complaint issued onSeptember 28, 1977.The complaint, which was amended at the hearing, alleg-es that the United Steelworkers of America, AFL-CIO(herein referred to as the Respondent), violated Section8(b)(l)(A) of the National Labor Relations Act, asamended (herein referred to as the Act), by causing inter-nal union charges to be filed against Bernard Frye andhaving him brought to trial before Local No. 3489. UnitedSteelworkers of America, AFL-CIO-CLC (herein referredto as the Local); by its International commission findingFrye guilty of intraunion charges and recommending hissuspension from holding office in any affiliated local of theRespondent for 3 years; and by its International executiveboard appeal panel and its International executive boardapproving the findings and recommendations of the Inter-national commission suspending Frye from holding officein any affiliated local of the Respondent for 3 years be-cause Frye engaged in protected concerted activity underthe Act and under the Labor-Management Reporting andDisclosure Act, including running for union office andsupporting various candidates in their campaigns for unionoffice in opposition to incumbent union officials, perform-ing the duties and responsibilities of an officer of the localby warning other union members of their potential loss ofemployee status under the contract, pursuing proceduresunder the Labor-Management Reporting and DisclosureAct to challenge certain of Respondent's conduct andconstitutional provisions, and because the Respondent be-lieved Frye had done so or would do so.The Respondent, in its answer dated October 3, 1977,denies having violated the Act and further asserts as adefense that the National Labor Relations Board has nojurisdiction of matters arising under the provisions of theLabor-Management Reporting and Disclosure Act whichrests exclusively with the Secretary of Labor.The issues involved are whether Frye was engaged inprotected concerted activities under the Act and, if so,whether the Respondent violated Section 8(b)(1)(A) of theAct by suspending him from holding office in any affiliat-ed local of the Respondent for 3 years for engaging in suchprotected concerted activities.Upon the entire record ' in this case, from my observa-tions of the witnesses, and after due consideration of thebriefs filed by the General Counsel and the Respondent, Ihereby make the following:FINDINGS OF FACT.THE BUSINESS OF THE EMPLOYERStran Steel Corporation, division of National Steel Cor-poration (herein referred to as the Company), a Texas cor-poration, with its principal office located at Houston, Tex-as, has a place of business located at Terre Haute, Indiana,where it is engaged in the business of manufacture, sale,and distribution of fabricated steel buildings and relatedproducts. During the 12-month period preceding Septem-ber 28, 1977, the Company in the course of its operationsmanufactured, sold and distributed products valued in ex-cess of $50,000 at its Terre Haute, Indiana, facility, whichL Unless otherwise indicated the findings are based upon the pleadings.admissions, stipulations, and undisputed evidence contained in the record.which I credit.374 UNITED STEELWORKERS OF AMERICA, AFL-CIOwere shipped from there directly to States located outsidethe State of Indiana.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Events Leading up to the AllegedDiscrimination Against FryeThe Company operates a plant located at Terre Haute,Indiana, where it is engaged in the manufacture, sale, anddistribution of fabricated steel buildings and related prod-ucts. Its employees are represented by the local, which is anaffiliate of the Respondent and by the Respondent, whichhas a collective-bargain.ng agreement with the Companycovering them.Bernard Frye is employed by the Company. He is also amember of the local and served as its president from 1973until July i, 1976. In 1970 and 1976 he unsuccessfully ranfor this same office. As a result of the 1970 election, Fryelodged a protest with the Respondent. However, an Inter-national commission appointed by the Respondent recom-mended in its report dated October 15, 1970, that the ap-peal be denied for insufficient evidence. Frye also filed acomplaint with the Department of Labor under the Labor-Management Reporting and Disclosure Act of 1959 whichultimately resulted in a decision by the United States Su-preme Court in Local 3489, United Steelworkers of America,AFL-CIO et al. v. Usery, Secretary of Labor, 429 U.S. 305(1977), which held that the meeting attendance qualifica-tion rule for running for union office was unreasonableunder the Labor-Management Reporting and DisclosureAct of 1959.2Respondent's secretary-treasurer, Walter Burke, by letterdated February 22, 1977, which was sent to representativesof the Respondent and its local unions, expressed dis-agreement with the court's decision but stated that theyhad no alternative but to comply and that the meeting at-tendance requirement in article VII, section 9(c), of theInternational constitution could no longer be applied inelections for union office and grievance committeemen.Frye unsuccessfully ran for president of the Central La-bor Council 3 in November 1975 against incumbent GeneDeblow who was a member of Respondent's Local 7441.During a union meeting of a new local union held in No-vember 1975, William Woodcock, who is a staff represen-tative for the Respondent and services its local unions inthe Terre Haute area, commented on the election. Accord-2 The United States Circuit Court of Appeals for the Seventh Circuitrendered its decision in this case on August 5, 1975. finding the rule to beunreasonable and that the secret ballot requirement under the Labor-Man-agement Reporting and Disclosure Act of 1959 had not been complied with.J. Brennan v. Local 3489, United Steelworkers of America, AFL-CIO. andUnited Steelworkers of America, AFL-CIO, 520 F.2d 516 (7th Cir 1975).The Central Labor Council is comprised of local unions located in theWabash Valley area which are affiliated with the AFL-CIO.ing to Patricia Baker, who is an employee of GeneralHousewares Corporation and a union member, Woodcocksuggested they vote for Deblow because he was a reputableman and said Frye was a troublemaker who was havingproblems with Respondent's staff representative, WilliamNoller, and the Company but said it would all cease be-cause Frye would be dismissed at a future date. Baker alsostated that Woodcock mentioned that anyone who wasreputable would not be running with a fellow who was seenon television and dealing with communists.Staff Representative Woodcock denied mentioningFrye's employment but acknowledged informing the em-ployees, upon being asked his opinion, that he was opposedto Frye. The reasons Woodcock gave them were that Fryewas not able to sufficiently conduct the affairs of the localand was not the person to control and run the CentralLabor Council. When someone asked about Frye's partici-pation in the International union elections and associatedFrye with Sadlowski's team, Woodcock replied that Fryewas associating with people rumored to be communist sup-ported.I credit Woodcock rather than Baker. Apart from myobservations of the witnesses, her testimony, in part, waselicited through leading questions and were of a conclu-sionary nature.While Baker further alheged that her local union presi-dent, Bob Edwards, replaced her as a delegate to the Cen-tral Labor Council after she had expressed to those personsaround her at the meeting that she thought Woodcock'sstatements about Frye were unjust and that she would votefor Frye, absent as here, any evidence to show the Respon-dent had knowledge of her sentiments or participated inthat decision, I do not find that the Respondent was re-sponsible for her removal as a delegate, as the GeneralCounsel contends.Frye also unsuccessfully attempted to obtain the nomi-nation for the office of director of Respondent's District 30during the nomination period from November 8 throughDecember 10, 1976, against the incumbent Harry Dough-erty, who ran unopposed. Frye, as reflected in his cam-paign literature sent out to the local unions in District 30 inNovember 22, 1976, was running on the team which in-cluded Ed Sadlowski for president of the Respondent,while Frye's opponent Doughtery was running on the Mc-Bride slate, which was supported by the Respondent's in-cumbent President I. W. Abel. Frye, after being unsuc-cessful in getting nominated, filed a protest on December12, 1976, with the Respondent's executive board protestingthe nominations but subsequently withdrew it.Two officers of the local, Recording Secretary RobertMix and Vice President Rick Moates, wrote a letter datedAugust 3, 1975, to Respondent's president, Abel, referringto certain articles of the International constitution and by-laws which they believed were being violated and statedthey wished to exercise their rights under the Internationalconstitution. President Abel referred the matter to DirectorDougherty of Respondent's District 30, who in turn in-formed Abel by letter dated August 13, 1975, that StaffRepresentative Noller had advised Mix and Moates oftheir right to file charges, and Dougherty further stated, "Iwould also point out that these allegations are an apparent375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolitical battle shaping up for next year within this localunion."During August 1975, while Frye was off work because ofvacation and an eye infection, Respondent's staff represen-tative, Noller, notified the Company by letter that thelocal's vice president would be acting president and forthem to honor any union appointments he made. Frye,who was removed as insurance chairman by Vice PresidentRick Moates while acting as president, wrote a letter datedAugust 27, 1975, to Respondent's secretary-treasurer,Burke, complaining about Moates' action and Noller's in-terference with the local's business and requested an inter-pretation of the International constitution. Although therequest was subsequently renewed in a letter dated October5, 1975, no response was received. While Wayne Antrim,who is secretary to the Respondent's executive board andwhose duties include interpreting the International consti-tution, denied seeing Frye's letters, Burke did not testify.Staff Representative Noller sent out notices of a meetingto be held on October 15, 1975, for purposes of discussinga consent decree involving Title VII of the Equal Employ-ment Opportunity Act with a Government representative.When Frye, who received a notice of the meeting from anemployee of the Company, showed up for the meeting withother employees he had asked to attend for the local, Nol-ler stated it was his meeting and objected to their presence.Frye testified that Noller told him not to get the men fired.Noller acknowledged remarking to Frye not to lead themen, whom Frye had taken off their jobs to attend themeeting, down a primrose path.On November 26, 1975, Frye filed a charge, which hesubsequently withdrew, with the National Labor RelationsBoard in Case 25-CB-2473 against Respondent's District30 and William Noller, alleging that they violated Section8(b)(l)(A) of the Act by causing his discharge and makingit impossible for him to receive a fair and just hearing onhis discharge.4That same day Frye sent Respondent's di-rector, Dougherty, of District 30 a letter objecting to-StaffRepresentative Noller representing him concerning his dis-charge, whereupon he was furnished another representa-tive.Dougherty, who received the letter, acknowledged thathe was aware of the animosity between Noller and Frye atthe time.A dispute also arose in December 1975 between Fryeand Staff Representative Noller about whether Frye, whoat the time had been discharged by the Company, wouldbe allowed to attend third-step grievance procedures. Un-der a 1974 agreement between the Respondent and theCompany, the local president attended grievances at thethird step of the written grievance. The Company's posi-tion as set forth in a letter to Staff Representative Nollerwas that since an officer had to be a working employee itdid not recognize Frye. According to Noller, his positionwas that, while Frye should be recognized by the Compa-n), until he was recognized the vice president should takeThe General Counsel offered the evidence of the filing of the chargeonly for the limited purpose of establishing animus. and the amended com-plaint did not allege that this was a protected concerted activity for whichFrye was allegedly disciplined.Frye's place because grievances were piling up. On Decem-ber 12, 1975, Frye, in a letter to Respondent's president,Abel, asked for an official disposition of the Company'sletter to Noller. Abel referred the letter to Dougherty, whosubsequently informed Frye that Noller had been asked todiscuss with the Company Frye's participation at the thirdstep.James Miller, an employee of the Company and a mem-ber of the local, testified in February 1976, following ameeting held by the Department of Labor to go over re-quirements for an upcoming election, that Staff Represen-tative Noller stated in the presence of Donald Kerns, whois subdirector for Respondent's District 30, the Depart-ment of Labor representative, and himself that Frye wasno damn good and was associated with communists. Nolleralso showed them an article about Frye which appeared inthe January 26, 1976, issue of the Workers' Power Newspa-per, entitled "We Need The Right To Strike." Noller didnot deny that such incident occurred.On March 17, 1976, Frye complained in a letter to subdi-rector Kerns about Staff Representative Noller's action ata union meeting held on March 9 at which he ruled Nollerout of order and told him if he did not stop, he would askhim to leave.B. The Alleged Discrimination Against FryeOn November 27, 1975, James Sivertson, a member ofthe local, filed a charge with the local alleging that Frye"coerced, slandered and willful wronged me both verballyand in transcript." A trial committee selected by the localfound there was no substantial evidence to support thecharge and the local approved their findings.On December 19, 1975, Sivertson filed another chargeagainst Frye and six other officers alleging that they will-fully wronged him. However, on March 15, 1976, thelocal's vice president, Moates, in a letter addressed tomembers of the local's trial committee concluded the alle-gations were covered under article XII, section l(g), of theInternational constitution and could not be lawfully en-forced 5 and advised the trial committee not to hear thecharge and relieved them of thier duties.Silverston appealed the Local's action.About November 18, 1976, Silverston, pursuant to therequest of the International commission 6 appointed tohear the appeal, discussed infra, to make his charges morespecific responded by letter, a copy of which was receivedby Frye, alleging that he was threatened and removed as amember of the local for working as a temporary foreman.On December 6, 1975, Morey Swanders, a member ofthe local, filed a charge with the local against Frye andfour other local officers for willfully wronging a unionI Respondent's executive board adopted a resolution on February II,1976. stating tthat discipline could not be imposed on grounds stated in art.Xl.I sec. I(e) and (g), of the International constitution. These sections are asfollows: (e) publishing or circulating among the membership false reports ormisrepresentations, and (g) slandering or willfully wronging a member ofthe International Union.6The International commission, which had been requested by Frye tomake the charge more specific, had informed Sivertson it had jurisdictionover coercion but would not hear charges of slander and willfully wronginghim.376 UNITED STEELWORKERS OF AMERICA, AFL-CIObrother and violating his seniority rights by retaining DonKing from layoff by preferential seniority. A trial commit-tee selected by the local found the accused not guilty, andtheir findings were approved by the local on March 9,1976.Swanders appealed the local's action.On August 2, 1976, Robert Mix, who is a member of thelocal and its recording secretary, filed charges 7 with theRespondent 8 against Frye and six other members of thelocal. These charges related to payments received for losttime9 and for meals which they had charged to the Re-spondent.10On November 16 and December 15, 1976. an Interna-tional commission 1i comprised of Harry Mayfield aschairman and members Robert Johns and Joseph Coyle,who were appointed by Respondent's president, Abel,heard the appeals in the Sivertson and Swanders casesalong with the charges in the Mix case. 2The International commission in its report recom-mended that the appeals of Sivertson and Swanders begranted and the decisiohi of the local be set aside but foundthat the Mix charges should have been brought under arti-cle XIII of the International constitution." The report con-cluded that Frye in the Sivertson and Swander cases inten-tionally and for personal reasons denied members' nghtsguaranteed under the collective-bargaining agreement andthe International constitution, which conduct was devisive7While the charges were filed on stationery containing the letterhead ofRespondent's District 30 and the name of Staff Representative Noller, andwere written up by Noller's secretary for Mix and brought to Mix to sign byNoller. I credit the testimony of Mix,. who acknowledged that Noller hadfurnished him certain information as requestel. that these charges which hesigned were his own charges. Moreover, as discussed. supra, Mix had previ-ously inquired of the Respondent about filing charges and Staff Represenla-live Noller had informed him of his rightThe local was under an administratorship at the lime.9 The local reimburses its members for wages ihe) lose in order to attendcertain approved union business.10On November 19. 1976. Frye, and two other members against whomMix had filed the charges each filed civil suits against Mix In Vigor SuperiorCourt alleging that the charges were false and defamatory and seeking$50,000 actual damages and $100,000 punitive damages. The Respondentand the local. through their attorney. moved to intervene on the basis thatthey had an inherent interest in any course of action wherein the subjectmatter would attempt in an) way to preclude the use of Respondent's pro-cedures provided for in their International constitution Subdirector Kernsof Disinct 30 testified that he requested the attornes to file an appearancebecause the filing of the charge under the constitution is a right of themembership and an internal process of exercising complaints.While this was the only record of intervention in ciit proceedings bh theRespondent or the local on such matters. there was no esidence that othersuits have been filed by members regarding union matters of this nature.i Under the Respondent's procedures an International commission is aIp-pointed to investigate and hear charges appealed from the local and to makerecommendations to the Respondent's executive hoard appeal panel shichthen go to the executive board from which decisions can he appealed to IheInternational convention.-Based upon the undisputed testimonies of Chairman Mayfield andWayne Antrim. who serves as secretary to Ihe Respondent's executiveboard, which I credit, International commlssions have on prior iccaltion,consisted of three members. Further, while it is standard procedure Io notitf,the parties in advance about who will serve (In the International ct mmis-sion, and Frye was onli notified that Masfield and Johns would he mem-hers of the International commission. I credit Mas field's explanation that itwas an oversight for not including ('i)le's name0 This section sets forth the procedures for the trials of members and theLocal's officers.and detrimental to the Union. It recommended that Fryebe suspended from holding local union office for a periodof 3 years and that the additional defendants in the Swan-ders and Sivertson cases be reprimanded and advised theirconduct violated their responsibilities under the Interna-tional constitution.Chairman Mayfield testified that Frye was suspendedfrom holding office as opposed to reprimands recom-mended for the other defendants because the members ofthe International commission felt Frye was running a one-man local union, and the others involved were only follow-ing his lead in supporting him.The Respondent's executive appeal panel heard Frye'scase on April 21, 1977, and adopted the Internationalcommission's report and recommendations. It furtherfound that the findings of guilty on the Mix charges were aseparate independent basis for imposing discipline. In thisrespect, it was noted that the local was under an adminis-tratorship at the time and these charges had been referredto the International commission for a hearing and tihe ac-cused had presented their case. The executive board, onMay 3, 1977, approved the action of the executive appealpanel. On May 7, 1977, Frye filed an appeal to the Interna-tional convention, scheduled to be held in September 1978.Frye, who was not holding union office at the time thereport issued, acknowledged that the penalty imposed didnot affect his employment at the Company.The International commission, with regard to the Sivert-son appeal, found that Frye acted improperly toward Si-vertson by attempting to intimidate and coerce him intoaccepting Frye's interpretation of the temporary foremanagreement with a purpose to deliberately injure Sivertson,thereby violating certain sections of the Internationalconstitution.The contract provision in question, appendix K, item IV,provides, in pertinent part, as follows:An employee in the Bargaining Unit may work as aTemporary Turn Foreman for a period not to exceedninety (90) days in any consective [sic] twelve (12)month period.Frye, who interpreted this provision to mean 90 calendardays 4 rather than 90 workdays, as contended by the Com-pany, acknowledged he informed Sivertson, who was work-ing as a temporary foreman, that his time was up at the endof 90 calendar days and he would have to decide whetherto stay in the bargaining unit or go with the Companypermanently.On November 13, 1975, Frye gave the Company a letter,which was also posted, and a copy given to Sivertson stat-ing that if Sivertson. whose status as a temporary foremanbegan on August 12. 1975, continued working beyond No-vember 14, i975, as a temporary foreman, he would nolonger be considered as part of the bargaining unit.14 While Mark Irtel. who is emplosed bh the Respondent as a member ofthe a.rbitration department. took the same position in a brief filed with anarhitrator on behalf of the local while representing Frye in a disciplinarssuspension hb the ( ompany. frtel stated he prepared his case based uponhis discusslons with Fre and denied ha;ing ;ini discussions with the Inter-nation;ll comnmissioln or the Respondent t nder the circumstances. I do notfind. as the (ieneral ( Counsel contends. that the Respondent's position wasninclnsistent377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrye and the other accused officers signed a letter datedDecember 3, 1975, stating that Sivertson was not a memberof the local.According to Chairman Mayfield, no local president hasthe authority to determine when a person is not a memberof the union.With respect to the Swanders' appeal, the Internationalcommission concluded that the accused acted in an arbi-trary and capricious manner, and at Frye's instigation theydeliberately misused the rights of the Local under the pref-erential seniority clause of the collective-bargaining agree-ment, and the decision to designate Don King to be re-tained was not approved by a majority of the local'sexecutive board or properly approved by the local's mem-bership.Article VI, section 10, of the collective-bargaining agree-ment, which provides for preferential seniority for notmore than five union officers and grievance committeemenduring a reduction of the work force, further provides:"The employees to whom preferential seniority will applywill be designated to the Company in writing by theUnion."The local sent a letter to the Company signed by Fryeand the other four accused, including Don King,5whichwas read to the local membership but not voted upon, ad-vising the Company that the local desired to retain King atwork under article VI, section 10. The retention of Kingresulted in Swanders, who had more seniority than King,being bumped.Frye testified that he wanted King retained, so that hehimself would know what was going on in the local, anddenied knowledge of any requirement or procedure for se-lecting employees for preferential seniority. While Frye ac-knowledged he did not seek the approval of the local'sexecutive board and explained that he only got the other 4members besides himself of the 10 member executiveboard to sign the letter because he had been discharged atthe time and the Company would not recognize him, hecontended that even if their vote was needed he could notetwice to break the tie, and therefore he would have a ma-jority of the executive board."James Miller, another witness for the General Counsel,testified, contrary to the testimony of Frye, that there wasa procedure for selecting those employees to be retained,which was for the officers and the grievance committee toselect them.According to Chairman Mayfield, since the selection ofthose persons for preferential seniority went to the collec-tive-bargaining agreement, it needed the approval of themembership. Mayfield also denied that there was any au-thority for the president of the local to vote twice.The local's minutes of a meeting held February 6, 1974,reflect that a vote of the membership was taken approvingtwo other local officers, Frank Hensley and Bill Fourger-15 King, who holds the position of trustee of the local, is considered to bea union officer.16 Frye, contrary to his testimony at the hearing in the instant case. hadsent a letter to Chairman Mayfield dated November 6. 1976. indicating thatthe local's executive board by a majority vote had authorized King's reten-tion, and the International commission's report shows that Frye told him hegot an additional vote and had broken the tie vote.eusse to be retained under preferential seniority. RobertMix, who is the local's recording secretary, also crediblytestified that Frye told them they needed the membership'sapproval in that case so they could notify the Company toretain Hensley and Fourgereusse. Frye notifed the Compa-ny by letter dated February 5, 1974, which was also signedby Mix, of their selections of Hensley and Fourgereusse.The International commission, with respect to the Mixcharges, concluded that Frye and the other accused im-properly received payments from the local for May 4 and5, 1976, because they had not been advised by the Interna-tional commission that a hearing had been scheduled forthose dates and made no attempt at that time to determinewhether a hearing had been scheduled; found that Fryeand the others improperly charged meals on May 5, 1976,to the Respondent and Staff Representative Noller, whichamounted to deliberate violations of their responsibilitiestoward the local; and found that Frye received lost-timepayments and expenses from the local under false pretens-es by accepting money from the local and failing to per-form his responsibilities to the membership in connectionwith a 1976 safety and health conference held by Respon-dent's District 30. The International commission alsofound that the accused did not deliberately and with mal-ice refuse to pay lost time to Mix and other persons for theoriginal hearing date scheduled on March 30, 1976.On March 30, 1976, which was the original hearing datescheduled by the International commission to hear the ap-peal on the Sivertson case, Staff Representative Noller no-tified Frye and the other accused present that the hearingdate had been postponed and gave them a note setting theresumption date as May 4, 1976. However, Noller testifiedupon informing them of the new date, which he said wastentative subject to Frye's approval, that Frye informedhim he was not going to come and take up a lot of time andwaste money, which statement he subsequently repeatedon other occasions. On March 31, 1976, Noller notified theInternational commission by letter concerning what Fryehad stated, and a few days later he canceled the May 4reservation he had made at the Howard Johnson Motel.Noller did not officially notify Frye of the cancellation.Frye acknowledged on March 30 that he told Noller heobjected to the May 4 meeting and stated that someone inthe group told Noller that person was not going to the May4 meeting. While Frye first stated he did not recall inform-ing Noller he would not attend the May 4 meeting, uponbeing called as a rebuttal witness he specifically deniedmaking such statement.James Miller, another witness presented by the GeneralCounsel, first denied that anyone told Noller they were notgoing to come to the May 4 meeting, but under cross-ex-amination, he acknowledged that some of them, includinghimself, but not Frye, had told Noller they would not knowwhether they would be able to be at the May 4 meetingbecause they did not know what was up.I credit the testimony of Noller, who I find was a morecredible witness than Frye and Miller. Besides my observa-tions of the witnesses, both Miller and Frye on occasionscontradicted their own testimony.On May 4, 1976, Frye, who acknowledged that he usual-ly got a letter notifying him about an International com-378 UNITED STEELWORKERS OF AMERICA, AFL-CIOmission hearing and denied he had ever received only averbal notice previously, testified, he and the other accusedwent to the Howard Johnson Motel. After waiting withoutanyone showing up, they checked with the motel clerk,who informed them that their records, which had an eraseddate, showed that the meeting was scheduled for May 5.Frye and the others returned on May 5. but again no oneshowed up. Frye, who was paid for lost time by the localfor both May 4 and 5, acknowledged that no one hadchecked to see why the meeting was not held. His explana-tion was that he did not know where to contact the mem-bers of the International commission, and Noller had pre-viously said he did not have any authority over schedulingthe meeting.Sue Salmon, an official of the Howard Johnson Motel,produced records showing that a room was reserved byNoller for May 5, which Noller denied, and was not can-celed.'7However, the room was first billed to the local, butfor some reason unknown to Salmon it was then billed tothe Respondent and Staff Representative Noller's atten-tion. Although the bill was subsequently paid on June 9,Salmon did not know who paid it and Noller denied pay-ing for it.On May 5, 1976, while Frye and the other accused wereat the Howard Johnson Motel, they charged their lunches.Frye and James Miller testified that a lady at the motelpursuant to the request informed them they could chargetheir meals, which amounted to a total of $20.51, to theroom, which they did. Frye stated that he asked the motelto mail the bill to his home. However, the motel recordsreflect that the meals were charged to the Respondent andStaff Representative Noller, and the bill was sent toNoller's office. Both Frye and Miller denied any knowl-edge about how Noller's name was put on the restaurantcharges. According to Sue Salmon, Noller, who had notauthorized anyone to charge the meals, subsequently ques-tioned her about why the motel had allowed individuals tomake charges in the dining room. Frye paid $4 toward thebill on August 2, 1976, but did not pay the bill in full untilDecember 21, 1976, which was after the International com-mission hearing was held.Frye, along with another member of the local, LarryLynch, went to the 1976 safety and health conference heldby Respondent's District 30 at the Rough River State Park,Kentucky, which was scheduled from June 17 through 19,1976, as representatives of the local. Although the confer-ence was scheduled over a 3-day period, Frye acknowl-edged that the only portion of the conference he attendedwas part of the workshop held the morning of June 18 andalso admitted that, for the remainder of that day, he wentto Nashville, Tennessee, on personal business. Frye's ex-planation for not attending the conference the first day wasthat it was due to a mixup in room reservations and statedthat on the last day he and Lynch returned after Lunchhad received an emergency call the previous night that hisdaughter was in the hospital. Another reason Frye gavewas that he was given the "cold shoulder" by other persons7 Salmon, who did not have a reservation for the Respondent on May 4.acknowledged that it was possible a mistake could have been made in book-ing the room for May 5 instead of May 4.attending the conference. Frye received payment for losttime from the local for both June 17 and 18 ' and expensesfor the trip.C. Analvsis and ConcIasionsThe General Counsel asserts that the Respondent vio-lated Section 8(b)(l)(A) of the Act by causing internalunion charges to be filed against Frye and having himbrought to trial before the local 19 19 and by the actions ofits International commission, its executive board appealpanel, and its executive board in finding Frye guilty of theintraunion charges and suspending him from holding officein any affiliated local of the Respondent for 3 years be-cause he engaged in protected concerted activities underthe Act and under the Labor-Management Reporting andDisclosure Act, including running for union office andsupporting various candidates in their campaigns for unionoffice in opposition to the incumbent union officials, per-forming the duties and responsibilities of an officer of thelocal by warning other union members of their potentialloss of employment status under the contract, pursuingprocedures under the Labor-Management Reporting andDisclosure Act to challenge certain of Respondent's con-duct and constitutional provisions, and because the Re-spondent believed Frye had done or would do so. The Re-spondent, however, denies having violated the Act andfurther asserts that the Board has no jurisdiction over mat-ters arising under the provisions of the Labor-ManagementReporting and Disclosure Act.Section 8(bXIXA) of the Act prohibits a union from re-straining or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.20However, aproviso provides that this paragraph "shall not impair theright of a labor organization to prescribe its own rules withrespect to acquisition or retention of membership therein."The Board in its decision in International Alliance of The-atrical Stage Employees (RKO General, Inc., WOR-TV Divi-sion), 223 NLRB 959 (1976), in which it cited the SupremeCourt's decisions in Scofield and Allis-Chalmers.21 inter-preted this section as follows:1s Payment for lost time had not been authorized for Saturday. June 19,since Frie did not work on Saturday19 The allegation that the Respondent caused internal charges to bebrought against Frye and had him brought to trial before the local, whichwas alleged to have occurred In the amended complaint about July 29. 1976.is more than 6 months before the filing of charge on May 27, 1977, and istherefore barred by Sec lOh) of the Act. However, it is well settled suchevents may be considered to shed light on the true character of those mat-ters occurring within the limitation period Local Lodge No 1424. Internarional Association of Machinists. AFL CIO [Bryan Manufacturing Co.] v.N 1. R B. 362 U.S. 411 (1960), and Tool and Die Makers Lodge No 113,International 4ssoiartion of Machinists and Aerospace Workers, AFL CIO(Md4diesit iAmerican Dental Dioision of American Hospital Supply Corporaion., 207 NLRB 795. 796 (1973}Sec. 7 of the Act provides "Employees have the right to self-organiza-tion. to form. join, or assist labor organuations, to bargain collectivelythrough representatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or other mutual aidor protection, and shall also have the nght to refrain from any or all suchactivities except to the extent that such right may be affected by an agree-ment requiring membership In a labor organization as a condition of em-ploqyment as authorized In Section 8(ai(3)"Scofield [/Iisconsin Moror Corp.] v N LR B., 394 U.S. 423. 429 (1969).:and N.L.R B v. A4lis-Chalmers Mainufacturiny ( a, 388 11 S 175 195 ( 1967)379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is now well established that the application ofSection 8(b)(1)(A) to t.e enforcement of union rulesrequires a dual approach. External enforcement of aunion rule by attempting to affect a member's employ-ment status is proscribed by Section 8(b)( I )(A); on theother hand, since Congress did not propose to inter-fere with internal affairs, a union rule ordinarily isenforceable against a member by internal means-i.e.,expulsion or fine-without running afoul of the sec-tion.A union's right to employ internal sanctions, how-ever, is subject to a basic exception:...if the [union] rule invades or frustrates an over-riding policy of the labor laws the rule may not beenforced, even by fine or expulsion, without violat-ing §8(bX(1).The protection afforded employee-members under Sec-tion 8(b)(1XA) of the Act from internal union disciplineextends to their right to run for union office and to asserttheir rights under the Labor-Management Reporting andDisclosure Act. Carpenters Local Union No. 22, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (William Graziano, d/b/a Graziano Construction Com-pany, 195 NLRB 1 (1972). It also protects them from inter-nal union discipline for exercising their rights under collec-tive-bargaining agreements covering them. InternationalSound Technicians Local 695 (Twentieth Century Fox andCharles Fries Production), 234 NLRB 811 (1978).The findings supra established that Frye brought chargesunder the Labor-Management Reporting and DisclosureAct, which ultimately resulted in certain provisions of theRespondent's constitution being held invalid. He also un-successfully ran for office in Respondent's District 30against an incumbent supported by Respondent's presi-dent, Abel, and for office in the Central Labor Councilagainst an incumbent supported by the Respondent's staffrepresentative, Woodcock. In addition to these activities,Frye also became involved in disputes with Staff Represen-tative Noller concerning rights under the collective-bar-gaining agreement, such as who would represent the Localin the third step of the grievance procedure.Applying the principles enumerated, supra, I find thatFrye, by bringing charges under the Labor-ManagementReporting and Disclosure Act, running for union office,and asserting rights under the collective-bargaining agree-ment, was engaged in protected concerted activities underthe Act.Further, the evidence shows that hostility and animusexisted between Frye and certain of the Respondent's rep-resentatives. For example, Staff Representative Woodcocktold members at a union meeting Frye was associating withpeople rumored to be communist supported, and StaffRepresentative Noller told two members Frye was nodamn good and was associated with communists. Besidesthe dispute between Frye and Staff Representative Nollerover who would represent the local in grievances, they alsohad disputes over such matters as the right of the vice pres-ident to act in Frye's absence and over who would repre-sent the local in discussions about a consent decree issuedby the court. Frye, in addition to filing the charge underthe Labor-Management Reporting and Disclosure Act,also filed a charge with the National Labor RelationsBoard against Respondent's District 30 and Staff Repre-sentative Noller and further complained to Respondent'ssecretary-treasurer, Burke, about Noller interfering withthe local's business and to Respondent's Subdirector,Kerns, of District 30 about Noller's conduct at a unionmeeting.Having found that Frye was engaged in protected con-certed activities under the Act and the existence of hostilityand animus between Frye and the Respondent, the remain-ing issue to be resolved is whether Frye was suspended bythe Respondent from holding office in any affiliated localof the Respondent for 3 years because of his protectedconcerted activities under the Act, as alleged.The General Counsel, in support of his argument thatFrye's suspension was discriminatorily motivated, assertsthat procedural errors occurred in processing the appeals,that the charges had no merit, and that the penalty im-posed upon Frye shows disparate treatment.The alleged procedural errors that this was the first timemore than two members had served on an Internationalcommission and that Frye was not notified that JosephCoyle would be a member of the International commissionwere disproved by the credited testimonies of ChairmanMayfield and Wayne Antrim that on prior occasions threemembers had served on International commissions andMayfield's explanation that the failure to notify Frye ofCoyle's selection was an oversight. Moreover, neither ofthese alleged procedural issues appears to have been raisedby Frye during the appeal procedure itself.Insofar as the charges themselves are concerned, theywere filed not by the Respondent but by members ofFrye's own Local and were processed in accordance withthe established appeals procedure. Contrary to the GeneralCounsel's position that there was no merit to the charges,the record contains more than ample evidence to supportthe findings and recommendations of the Internationalcommission and the actions of Respondent's executiveboard appeal panel and the executive board. For instance,Frye, who did not have the authority, notified Sivertsonthat he was no longer a member of the local after Sivert-son, who was working as a temporary foreman, had re-fused Frye's demand that he not work longer than 90 cal-endar days on the job, although the provisions of thecollective-bargaining agreement relied upon by Frye werenot clear on this point and were disputed by the Compa-ny.22With respect to the Swanders case, Frye awardedpreferential seniority to Trustee King, causing Swanders,who had more seniority, to be bumped notwithstandingthat the action had not been approved by the local's execu-tive board or by the local's membership, as in the onlyprevious case where preferential seniority had been award-ed. Insofar as the Mix case is concerned, Frye was paid bythe local for lost time for May 4 and 5 and June 17 and 18,1976, as well as expenses for the latter two dates, although,22 I reject the General Counsel's contention that Frye in his actions to-ward Sivertson was engaged in a protected concerted activity under the Act.380 UNITED STEELWORKERS OF AMERICA, AFL-CIOwith the exception of a few hours on the morning of June18, Frye performed no union business entitling him to suchpayment and, as reflected by the motel record, chargedhis lunch on May 5, 1976, to the Respondent and StaffRepresentative Noller without authorization.While the penalty imposed upon Frye appears harshwhen compared to the reprimands given to the other ac-cused, Chairman Mayfield's explanation that it was basedupon the feelings of the members of the International com-mission that Frye was running a one-man local and theother accused were only following his lead appears bothreasonable and consistent with the evidence and does notestablish disparate treatment toward Frye.23Under the foregoing circumstances and for the reasonsindicated, which establish a valid basis for the action takenagainst Frye that originated within his own local, and ab-sent, as here, any evidence otherwise sufficient to show thatthe Respondent's action was undertaken for discriminatory23 Both the General Counsel and the Respondent proffered evidence ofother internal union disciplinary proceedings for consideration in determin-ing whether the penalty imposed upon Frye was discriminator). Upon re-viewing those disciplinary proceedings, I do not find them persuasive Itshould be noted. however, that in one case relied upon bh the GeneralCounsel two grievancemen, who had been found not guilty by their Iccal.were found guilty by the Respondent on appeal for making claims for losttime which were not authorized, resulting in their immediate removal fromoffice, were required to make full restitution, and were suspended fromholding any office in the Respondent for 5 years, although on appeal to theInternational convention the suspension period was reduced to 2-1 2 yearsreasons, I am persuaded and find that the General Counselhas failed to prove by a preponderance of the evidence asis his burden, that the Respondent violated Section8(b)(1)(A) of the Act by discriminating against Frye be-cause of his concerted protected activities. as alleged in theamended complaint.CONCLUSIONS OF LAWI. Stran Steel Corporation, Division of National SteelCorporation, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO, is a la-bor organization within the meaning of Section 2(5) of theAct.3. The Respondent did not violate Section 8(b)(l)(A) ofthe Act by discriminating against Bernard Frye as alleged.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 24It is hereby ordered that the amended complaint hereinbe, and it hereby is, dismissed in its entirety.'4 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes381